             Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

CITY PUBLIC SERVICE OF SAN                      §
ANTONIO,                                        §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          Civil Action No. 5:21-cv-798
                                                §
SPECTRUM GULF COAST LLC,                        §
                                                §
       Defendant.                               §
                                                §


                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Spectrum Gulf Coast LLC,

(“Spectrum”), provides notice of removal of this civil action now pending in the 225th Judicial

District Court of Bexar County, Texas, to the United States District Court for the Western

District of Texas, with full reservation of any and all rights, defenses, and objections. Spectrum

offers the following short and plain statement of the grounds for removal. 28 U.S.C. § 1446(a).

                                             I.
                                        BACKGROUND

       1.      On January 14, 2021, Plaintiff City Public Service of San Antonio (“CPS

Energy”) filed “civil theft” counterclaims against Spectrum in the 225th Judicial District Court of

Bexar County, Texas, in the case captioned Spectrum Gulf Coast LLC v. City Public Service of

San Antonio, Cause No. 2008-CI-21150.                 CPS Energy’s Fourth Am. Counterclaim

(“Counterclaims”) (attached as Exh. D).

       2.      CPS Energy distributes unmetered electricity to approximately 3,426 of

Spectrum’s power supplies located in San Antonio. In its Counterclaims, CPS Energy alleges




                                                    -1-                             NOTICE OF REMOVAL
             Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 2 of 9




Spectrum committed theft of electric service in violation of the Texas Theft Liability Act

(“TTLA”) because Spectrum may have consumed more unmetered electricity than the assumed

consumption rate in the parties’ fixed, monthly per location fee arrangement that has existed

since the late 1970s. See Counterclaims ¶¶ 39-50. Specifically, CPS Energy asserts causes of

action for (1) “Violation of the Texas Penal Code and Civil Liability under the Texas Theft

Liability Act”; (2) Application for Declaratory Judgment Regarding Continuing and Future

Violations of Texas Penal Code and Texas Theft Liability Act”; and (3) Recovery of Attorneys’

Fees and Costs (collectively “CPS Energy’s Theft Claims”). Id. ¶¶ 39-50, 58-59.

       3.      As pleaded, “CPS Energy seeks to recover (a) the aggregate value of the unpaid

electric service Spectrum . . . diverted; (b) $1,000 per diversion; and (c) attorneys’ fees and court

costs.” Id. ¶ 44. CPS Energy also seeks pre- and post-judgment interest, in addition to equitable

relief. Id. at 21 (“Prayer”). These amounts would be well in excess of $75,000 given it is

undisputed that Spectrum has 3,426 unmetered power supply locations, and CPS Energy’s

monthly, charges to Spectrum for use of the unmetered electric service at issue each are over

$200,000. In its Counterclaims, CPS Energy also sought “monetary relief over $1,000,000.” Id.

¶ 4.

       4.      Spectrum received a copy of CPS Energy’s Theft Claims when they were filed

with the Bexar County District Court on January 14, 2021 and served on Spectrum by CPS

Energy.

       5.      But when they were filed on January 14, 2021, CPS Energy’s Theft Claims – at

the time, counterclaims against then Plaintiff Spectrum – were added to a litigation involving

entirely separate counterclaims by CPS Energy (and also affirmative claims by Spectrum) that

had been pending before the Bexar County District Court since 2008. See Exh. C (State Court




                                                  -2-                                 NOTICE OF REMOVAL
                Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 3 of 9




Action Docket Transactions Sheets). Given that, at the time CPS Energy’s Theft Claims were

filed, Spectrum was still a plaintiff (and counterclaim-defendant), and because the rest of the

claims and counterclaims in the litigation to which CPS Energy’s Theft Claims were tethered

were not removable, CPS Energy’s Theft Claims were not then removable. See 28 U.S.C.

§§ 1441(a) & 1446(c)(1).1

        6.       On February 12, 2021, Spectrum filed an answer and affirmative defenses to all of

CPS Energy’s counterclaims, including CPS Energy’s Theft Claims, as well as a request for

attorneys’ fees and costs. See Exh. E.

        7.       On July 27, 2021, upon motion by CPS Energy, the Bexar County District Court

severed CPS Energy’s Theft Claims and Spectrum’s general denial, defenses, and request for

attorneys’ fees and costs, assigned the severed case a new docket number in the 225th Judicial

District Court, and realigned the parties with the case caption, City Public Service of San Antonio

v. Spectrum Gulf Coast LLC, Cause No. 2021-CI-15093. See Exhs. C & F.

        8.       Spectrum now removes this case to this Court on the basis of diversity

jurisdiction.




1
   Because 28 U.S.C. § 1441(a) refers only to removal by “the defendants or defendants,” courts have
made clear that a plaintiff may not remove a case to federal court, even it is in the position of defendant
regarding a counterclaim brought against it. See, e.g., Chicago, Rock Island & Peoria R.R. Co. v. Stude,
346 U.S. 574, 580 (1954); Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 107-108 (1941); In re
Crystal Power Co., Ltd., 641 F.3d 82, 85 n.10 (5th Cir. 2011); McKenzie v. United States, 678 F.2d 571,
574 (5th Cir. 1982); Meley v. Mesa Airlines, Inc., No. 1:21-CV-397-LY, 2021 WL 3620441, at *2 (W.D.
Tex. Aug. 16, 2021); 84 Lumber Co. v. Sedano, No. SA-09-CA-561-OG, 2009 WL 10698731, at *2
(W.D. Tex. Sept. 9, 2009); Wright & Miller, 14C Fed. Prac. & Proc. Juris. § 3730 (Rev. 4th ed.) (noting
the “basic principle that defendants may remove only on the basis of claims brought against them and not
on the basis of counterclaims”).




                                                     -3-                                   NOTICE OF REMOVAL
              Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 4 of 9




                                         II.
                            BASIS FOR REMOVAL (DIVERSITY)

       9.      Removal of this case under 28 U.S.C. §§ 1332(a)(1) and 1441(b) is proper based

on this Court’s diversity jurisdiction because the parties (and, as applicable, the parties’

members) are citizens of different States and the amount in controversy exceeds $75,000.

       10.     Citizenship. Pursuant to 28 U.S.C. § 1332(c), “a corporation shall be deemed to

be a citizen of every State . . . by which it has been incorporated and of the State . . . where it has

its principal place of business.” A political subdivision of a state is a citizen of that state for

diversity jurisdiction purposes. See Moor v. Alameda Cnty., 411 U.S. 693, 717 (1973). And the

“citizenship of a LLC is determined by the citizenship of all of its members.” Settlement

Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017); see also Harvey v.

Grey Wolf Drilling Co., 542 F.3d 1077, 1079-80 (5th Cir. 2008).

       11.     CPS Energy is a “municipally-owned utility,” that is owned by the City of San

Antonio, with its principal office in San Antonio Texas. Counterclaims ¶ 2; Tex. Util. Code

§ 11.003(11) (“ ‘Municipally owned utility’ ” means a utility owned, operated, and controlled by

a municipality or by a nonprofit corporation the directors of which are appointed by one or more

municipalities.”).

       12.     Spectrum is a limited liability company and citizen of Delaware, New York, and

Connecticut for diversity jurisdiction purposes. See Exh. G. It has one member, Time Warner

Cable Enterprises, LLC. Time Warner Cable Enterprises, LLC’s, ultimate incorporated entity

members are incorporated in the States of Delaware and New York and have their principal

places of business in the States of Connecticut and New York. Thus, neither Spectrum, nor its

members, nor its members’ members, are incorporated in, reside in, are citizens of, or have a




                                                   -4-                                  NOTICE OF REMOVAL
                 Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 5 of 9




principal place of business in Texas. See id.   Therefore, complete diversity exists between the

parties.

           13.    Amount in Controversy. The amount in controversy exceeds $75,000 pursuant to

28 U.S.C. § 1332(a). Although CPS Energy’s Petition does not clearly allege an amount in

controversy specifically for its theft of service claim, Spectrum may remove the Petition if the

notice of removal includes only “a plausible allegation that the amount in controversy exceeds

the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81,

89 (2014); see 28 U.S.C. § 1446(c). In considering the amount in controversy, the Court may

use “a common sense approach to deciding whether Defendant” has established the requisite

amount in controversy. Davalos v. Allstate Fire & Cas. Ins. Co., No. SA-20-CV-0576-JKP,

2021 WL 736266, at *3-4 (W.D. Tex. Feb. 25, 2021).

           14.    While Spectrum disputes CPS Energy’s claims and requested relief, Spectrum’s

good faith belief is CPS Energy has put more than $75,000 in controversy. CPS Energy seeks to

recover from Spectrum the value of allegedly “unpaid” unmetered electric service Spectrum has

consumed, and seeks “monetary relief over $1,000,000.” Counterclaims ¶¶ 4 & 44 (emphasis

added). Specifically, given that for years, and continuing today, Spectrum has paid CPS Energy

over $200,000 each month for the unmetered electric service at issue, that necessarily means

CPS Energy is seeking above that amount. That is even the more so, considering CPS Energy

also seeks $1,000 “per diversion” under the TTLA, and Spectrum has 3,426 unmetered power

supply locations. Id. CPS Energy also seek attorneys’ fees, id. ¶¶ 58-59, which are considered

part of the amount in controversy for purposes of assessing diversity jurisdiction. See White v.

FCI U.S.A. Inc., 319 F.3d 672, 675-76 (5th Cir. 2003); Manguno v. Prudential Prop. & Cas. Ins.




                                                 -5-                              NOTICE OF REMOVAL
             Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 6 of 9




Co., 276 F.3d 720, 723 (5th Cir. 2002). Accordingly, the amount in controversy far exceeds the

jurisdictional minimum. See Dart Cherokee Basin Operating Co., LLC, 574 U.S. at 89.

       15.     Because complete diversity exists between the parties, and the amount in

controversy exceeds the jurisdictional minimum, this Court has jurisdiction pursuant to 28

U.S.C. §§ 1332, 1441, and 1446.

                                   III.
                THE NOTICE OF REMOVAL IS PROCEDURALLY PROPER

       16.     Removal is Timely. Spectrum has filed this Notice of Removal under 28 U.S.C.

§ 1446 within one year of the commencement of CPS Energy’s Theft Claims being severed and

within 30 days after Spectrum received a copy of the operative pleading from which it may first

be ascertained that the case (CPS Energy’s Theft Claims) is one which has unequivocally

become removable. See 28 U.S.C. § 1446(b)(3); Murphy Bros., Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 354-55 (1999); Bosky v. Kroger Texas, LP, 288 F.3d 208, 211 (5th Cir. 2002)

(holding information supporting removal must be “unequivocally clear and certain” to start the

time limit running for notice of removal); Williams v. Transcon. Ins. Co., No. SA-06-CV-0521-

RF, 2006 WL 3062441, at *1-*3 (W.D. Tex. Oct. 23, 2006) (holding removal of severed

counterclaims was timely when made within 30 days after it was “unequivocally clear and

certain” counterclaims were removable).

       17.     As previously explained, it was only ascertainable that CPS Energy’s Theft

Claims were removable once they were severed on July 27, 2021, and thus turned into a separate

case with CPS Energy (as plaintiff) and Spectrum (as a true defendant). See supra n. 1; In re

Crystal Power Co., Ltd., 641 F.3d 82, 85 n.10 (5th Cir. 2011) (“[W]hen a party voluntarily enters

state-court litigation as a plaintiff, the subsequent filing of a counter-claim or cross-claim against

it does not allow that party to invoke the right of removal conferred only on true defendants.”);



                                                   -6-                                 NOTICE OF REMOVAL
               Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 7 of 9




84 Lumber Co. v. Sedano, No. SA-09-CA-561-OG, 2009 WL 10698731, at *2 (W.D. Tex. Sept.

9, 2009) (“[P]laintiff, in its capacity as a counter-defendant, may not remove a case to federal

court.”).

        18.     Venue is Proper. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a)

and 1391(b), because CPS Energy originally its theft counterclaims in the 225th Judicial District

Court of Bexar County, Texas, and a substantial part of the alleged events and/or omissions

giving rise to CPS Energy’s claims occurred in this District. 28 U.S.C. § 124(d)(4).

        19.     Consent. There are no other named defendants whose consent would be required

for removal.

        20.     Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is accompanied by

copies of the following materials:

                Exhibit A            Civil Cover Sheet;

                Exhibit B            Supplemental Civil Cover Sheet

                Exhibit C            State Court Action Docket Transactions Sheets

                Exhibit D            CPS Energy’s Fourth Amended Counterclaim

                Exhibit E            Spectrum’s Answer & Affirmative Defenses to CPS
                                     Energy’s Fourth Amended Counterclaim & Request for
                                     Attorneys’ Fees & Costs

                Exhibit F            July 21, 2021 Motion to Sever and Abate CPS Energy’s
                                     Theft Claims & Defenses (Exh. F-1)

                                     July 27, 2021 Order Granting Agreed Motion to Sever
                                     (Exh. F-2)

                Exhibit G            Spectrum’s Jurisdictional Statement

        21.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be filed with the Clerk of the 225th Judicial District Court of Bexar County, Texas,




                                                 -7-                               NOTICE OF REMOVAL
             Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 8 of 9




in the state-court action, and Spectrum will promptly serve this Notice of Removal on CPS

Energy.

                                              IV.
                                          CONCLUSION

       For the foregoing reasons, Spectrum requests this Court to remove this matter pursuant to

28 U.S.C. § 1441 and to proceed as if the CPS Energy’s theft claims had been originally filed in

the United States District Court for the Western District of Texas.


Dated: August 26, 2021                      Respectfully Submitted,

                                            /s/ Amanda L. Cottrell
                                            Amanda L. Cottrell (Texas Bar No. 24064972)
                                            Steven G. Gersten (Texas Bar No. 24087579)*
                                            SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
                                            2200 Ross Avenue, 20th Floor
                                            Dallas, Texas 75201
                                            Tel. (469) 391-7400
                                            Fax (469) 391-7401
                                            acottrell@sheppardmullin.com
                                            sgersten@sheppardmullin.com

                                            *W.D. Texas admission pending

                                            J. D. Thomas*
                                            Paul A. Werner*
                                            Abraham J. Shanedling*
                                            SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
                                            2099 Pennsylvania Ave., N.W., Suite 100
                                            Washington, D.C. 20006-6801
                                            Tel. (202) 747-1931
                                            Fax (202) 747-3817
                                            dthomas@sheppardmullin.com
                                            pwerner@sheppardmullin.com
                                            ashanedling@sheppardmullin.com

                                            *Pro hac vice application to be filed

                                            Attorneys for Defendant Spectrum Gulf Coast LLC




                                                  -8-                               NOTICE OF REMOVAL
            Case 5:21-cv-00798 Document 1 Filed 08/26/21 Page 9 of 9




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 26, 2021 a true and correct copy of the
foregoing document was served on the following counsel of record as shown below:


                            CERTIFIED MAIL-RETURN RECEIPT
                            David F. Brown
                            David P. Blanke
                            Sherwin Faridifar
                            Janet M. Himmel
                            EWELL, BROWN, BLANKE & KNIGHT LLP
                            111 Congress Avenue, 28th Floor
                            Austin, Texas 78701
                            512.770.4077
                            877.851.6384 (fax)
                            dbrown@ebbklaw.com
                            dblanke@ebbklaw.com
                            sfaridifar@ebbklaw.com
                            jhimmel@ebbklaw.com


                                           /s/Amanda L. Cottrell
                                           Amanda L. Cottrell




                                               -9-                              NOTICE OF REMOVAL
